Name: Commission Regulation (EEC) No 554/92 of 2 March 1992 amending the list annexed to Regulation (EEC) No 3715/91 establishing, for 1992, the list of vessels exceeding eight metres length overall permitted to fish for sole within certain areas of the Community using beam trawls whose aggregate length exceeds nine metres
 Type: Regulation
 Subject Matter: fisheries
 Date Published: nan

 No L 60/95. 3. 92 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 554/92 of 2 March 1992 amending the list annexed to Regulation (EEC) No 3715/91 establishing, for 1992, the list of vessels exceeding eight metres length overall permitted to fish for sole within certain areas of the Community using beam trawls whose aggregate length exceeds nine metres (EEC) No 3715/91 of 18 vessels that no longer meet the requirements laid down in Article 1 (2) of Regulation (EEC) No 3554/90 ; whereas the national authorities have provided all the information in support of the request required pursuant to Article 2 of Regulation (EEC) No 3554/90 ; whereas scrutiny of this information shows that the requirements of the Regulation are met ; whereas the vessels in question should be withdrawn from the list, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3094/86 of 7 October 1986 laying down certain technical measures for the conservation of fishery resources ('), as last amended by Regulation (EEC) No 3500/91 (2), Having regard to Commission Regulation (EEC) No 3554/90 of 10 December 1990 adopting provisions for the establishment of the list of vessels exceeding eight metres length overall which are permitted to fish for sole within certain areas of the Community using beam trawls of an aggregate length exceeding nine metres (3), and in particular Article 2 thereof ; Whereas Commission Regulation (EEC) No 3715/91 (4) establishes for 1992 the list of vessels exceeding eight metres length overall permitted to fish for sole within certain areas of the Community using beam trawls of aggregate length exceeding nine metres ; Whereas the German and Belgian authorities have requested withdrawal from the list annexed to Regulation HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 3715/91 is amended as indicated in the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 March 1992. For the Commission Manuel MARfN Vice-President (') OJ No L 288, 11 . 10. 1986, p. 1 . (2) OJ No L 331 , 3 . 12. 1991 , p. 2. (3) OJ No L 346, 11 . 12. 1990, p. 11 . (4) OJ No L 351 , 20 . 12. 1991 , p. 11 . No L 60/ 10 Official Journal of the European Communities 5. 3. 92 ANNEX The following vessels are deleted from the list of Regulation (EEC) No 3715/91 : External identification x , , vessel Radio call Port of Engine power Letters + numbers sign registry (kW) GERMANY BUS 6 Daggi DJID BÃ ¼sum 125 ACC 1 Delphin DCDK Accumersiel 176 ACC 8 Orion DCFM Accumersiel 1 84 ACC 10 Komet DCWK Accumersiel 218 ACC 12 Poseidon DCFL Accumersiel 176 AZ 5 Gebruder DCGW Neuharlingersiel 145 BRA 7 Merkur III DITL Brake 219 NEU 227 StÃ ¶rtebeker DLYJ Neuharlingersiel 175 NEU 229 Falke DCGQ Neuharlingersiel 147 NEU 245 Seestern DCKM Neuharlingersiel 180 NOR 206 Neptun DCKS Norddeich 197 NOR 236 Seepferdchen DITX Norderney 99 ST 22 SÃ ¼deroog DJFO TÃ ¶nning 180 BOR 2 Insulaner DLZN Borkum 180 HAR 8 Christine DCLC Harlesiel 184 BELGIUM O 23 Geoffrey Wiliam OPAW Oostende 220 O 190 Renilde OPHH Oostende 220 O 225 Norman Kim OPIQ Oostende 184